Citation Nr: 1201978	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-27 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 percent for depression.

2.  Entitlement to an increased evaluation greater than 30 percent for depression from April 11, 2004 through March 31, 2007.

3.  Entitlement to an increased evaluation greater than 50 percent for depression on and after April 1, 2007.

4.  Entitlement to a total disability evaluation for compensation based on individual unemployability.



REPRESENTATION

Appellant represented by:	Wade Bosley, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 through September 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

In May 2011, the Veteran submitted additional evidence pertinent to his claims with a waiver of his right to have the RO readjudicate his claims with the additional evidence.  See 38 C.F.R. § 20.1304(c) (2011). 


FINDINGS OF FACT

1.  The Veteran's service-connected depression was manifested by depression, sadness, fatigue, lack of interest, stress, mood instability, anger, difficulty finding enjoyment, flat affect, low psychomotor activity, depressed mood, confusion, nightmares, social isolation, difficulty getting along with others, anxiety, dysphoric mood, constricted affect, sleep disturbance, night sweats, social isolation, mood swings, irritability, difficulty concentrating, suicidal ideation, poor impulse control, and declining hygiene.  The evidence also showed that speech was normal, memory was normal, there was no impairment in thought process, and there were no obsessions, compulsions, or phobias, and no delusions, hallucinations, or psychotic symptoms.

2.  The Veteran's service-connected depression prevents him from obtaining or retaining substantial gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent for depression, but no more, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).

2.  The criteria for a total rating for compensation purposes based upon individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Prior to a December 2010 readjudication of the Veteran's claims, letters dated in February 2004, March 2007, June 2008, and July 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided with several VA examinations throughout the course of his claims.  Although the Veteran indicated that he was reserved talking with the VA examiners and that he was afraid of mental health professionals, he does not contend that any of the VA examinations provided are inadequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations provided in this case are adequate, as they provide sufficient information and detail to determine the severity of the Veteran's service-connected depression in accordance with the pertinent rating criteria.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


I.  Depression

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

In a March 2008 rating decision, the RO granted service connection for depression and assigned an initial evaluation of 10 percent, effective February 14, 2002, an evaluation of 30 percent, effective April 1, 2004, and an evaluation of 50 percent, effective April 1, 2007, all under 38 C.F.R. § 4.130, Diagnostic Code 9434.  In June 2008, the Veteran filed a notice of disagreement, and in April 2009, he perfected his appeal.  

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. 436.  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9434, depression is rated 10 percent disabling when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  A 50 percent evaluation is for application when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger  of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  DSM-IV at 46-47.  

A private medical treatment record from January 2000 reveals that the Veteran reported feeling sad, sleeping all of the time, and lack of interest in food, eating, and sex.  He noted that he did not enjoy things that he normally did, as far as with the family, sports, or other activities.  He indicated that he would just as soon sit around and do nothing.  The Veteran's affect was flat, and his voice was monotone.  Psychomotor activity was very low.  The Veteran was not suicidal, but he was vegetative.  The diagnosis was reactive depression.  In February 2000, the Veteran stated that he was feeling better and that his motivation level was closer to normal.  His energy level was improving and his attitude as better.  He denied suicidal thoughts, depressive feelings, and crying spells.  Mental status examination revealed the Veteran was more bright and cheerful.  His psychomotor activity level was greatly increased and there was no pressure of speech.

A March 2002 private treatment letter notes that the Veteran reported increased stress and mood instability.  The Veteran also complained of work-related difficulties with co-workers.  He noted substantial anger issues, but reported that they diminished since he stopped drinking.

In November 2002, the Veteran underwent a VA mental disorders examination.  The Veteran reported chronic depression.  The Veteran also stated that the stress and pressure that he experienced from his physical problems, which resulted in his being unable to work, contributed to his feelings of confusion and depression.  He denied periods of remission from depression.  The Veteran was released from his employer in November 2001 because his physical condition became too much of an impairment for him to be a productive worker.  He had a history of working in construction and his physical problems made it impossible for him to continue working in the construction industry.  The Veteran indicated that he was taking Celexa for his depression.  

Mental status examination revealed the Veteran had a significantly depressed mood for the prior several years.  He had no emotional drive or motivation to accomplish many things.  He had difficulty finding enjoyment in the types of activities which he used to enjoy.  He reported being at least moderately depressed the majority of the time.  He did not manifest any impairment of thought processes or communication.  His ability to communicate in logical, sequential, and goal-oriented statements was within normal range of functioning.  He denied any delusions and hallucinations.  He acknowledged feeling confused and overwhelmed.  There was no inappropriate behavior during the examination, and the Veteran did not report any problems with inappropriate behavior.  The Veteran reported a history of suicide attempt in the late 1970's, but denied suicidal and homicidal ideation since that time.  The Veteran was able to maintain personal hygiene and was well-groomed.  He was alert and fully oriented.  He did not manifest problems with memory, and was an excellent historian.  The Veteran did not manifest any obsessive or ritualistic behavior, nor did he report any in his daily life.  The Veteran's speech was normal.  The Veteran did not report any panic attacks.  He noted a continuous depressed mood which he described as a 6 on a 1 to 10 scale.  The Veteran did not report any impulse control problems.  The diagnosis was recurrent major depression, and a GAF score of 50 was assigned.

Private medical treatment records from January 2003 through March 2004 reflect complaints of and treatment for depression.  In January 2003, the Veteran noted that he felt down and depressed again.  He denied crying spells and suicidal ideation.  Celexa was prescribed.  In December 2003, the Veteran stated that he felt anxious and nervous.  However, on examination, he did not look anxious or nervous.  He was not down or depressed, and he was oriented, pleasant, and cooperative.  He was not as lively as the last time on psychomotor activity, nor was his outlook as positive.  

In April 2004, the Veteran underwent a VA examination.  The Veteran complained of depression of moderate severity.  He also reported occasional nightmares and isolative behaviors.  The Veteran reported that he was in a fairly good mood 50 percent of the time and depressed 50 percent of the time.  The Veteran reported that he had over 100 jobs which was partially because he did not get along well with people.  The Veteran reported that he lived with his wife and youngest child, and that he had contact with his other three children no more than yearly.  The Veteran indicated that he had some friends, and that he enjoyed riding his motorcycle and tinkering with cars and trucks in his garage.  The Veteran denied any assaultive behavior since cessation of drinking in 1993.  He denied suicide attempts.  The VA examiner noted that the Veteran was "minimally employed."  Routine responsibilities of self-care appeared good, family role functioning appeared good, social and interpersonal relationships appeared fair, and recreation or leisure pursuits appeared unremarkable.

Mental status examination revealed the Veteran to have fair eye contact with somewhat guarded behavior.  There was no suicidal or homicidal ideation, and the Veteran had an ability to maintain minimal personal hygiene and other basic activities of daily living.  He was alert and fully oriented with good memory.  There was no obsessive or ritualistic behavior.  Speech was normal.  Ideas were logical and sequential.  The Veteran denied panic attacks.  He complained of anxiety when in open spaces or around too many people.  He stated that he was depressed 50 percent of the time.  There was no impaired impulse control reported, and sleep impairment was not reported.  The diagnosis was major depression, and a GAF score of 60 was assigned.

A February 2007 private medical treatment record notes that the Veteran was down, depressed, sleepy, and draggy.  He denied crying and suicidal ideation.  On examination, he looked down and depressed.  He was not sad, crying, or suicidal.  His psychomotor energy was low and he was monotone.  The diagnosis was worsening depression.  An April 2007 treatment record reflects that the Veteran had depression.  He denied suicidal thoughts, but reported insomnia, poor concentration, memory impairment, and chronic fatigue related to his depression.  He stated that he cried a lot and preferred to be alone.  The diagnoses included depression.

In April 2007, the Veteran underwent a private mental status examination.  On examination, the Veteran's cognitive abilities were within normal limits.  Judgment and insight were also intact.  He was alert and fully oriented.  The Veteran's mood was depressed, and his affect suggested agitation often associated with very depressive illnesses.  His speech was clear but slightly pressured at times.  Facial expression was flat and it was difficult for him to smile or show any positive affect.  Concentration was good, but he had some short-term memory problems and was easily distracted.  Interaction was good.  He stated that he dressed, groomed, and bathed himself.  He indicated that he performed chores such as cooking, cleaning, laundry, and shopping.  His interests included doing house chores, reading, riding his motorcycle, and watching television.  He indicated that he saw his wife and daughter, and that he had a small group of friends.  The diagnosis was moderate recurrent major depression, and a GAF score of 55 was assigned.

In April 2007, the Veteran underwent a VA mental disorders examination.  The Veteran complained of night sweats and social isolation.  He also noted mood swings and sleep difficulties.  He endorsed feeling easily irritated, guilty, and like a failure.  He indicated that he was watchful and generally on-guard and that he had sudden and intense mood swings.  The Veteran reported that he was married and had four children, but that his son died.  He reported that he had a few friends, and that he would go out with them for a hamburger.  He stated that he liked to sit in a booth at a restaurant because he felt safer.  He noted that he is mostly home during the week, but that he went to AA meetings once per week.  He indicated that he used to enjoy riding motorcycles for leisure.  The Veteran scored a 28 on a Beck Depression Inventory, Second Edition, which is in the range indicating moderate depression.  The Veteran indicated some passive thoughts of suicide.  Mental status examination revealed the Veteran to be casually dressed, friendly, and cooperative.  He had fairly good eye contact.  His mood was mildly dysphoric with some mild anxiety and depression.  His affect was mildly constricted.  There was no indication of a thought disorder in form or content.  There was no evidence of any obsessions, compulsions, or phobias.  There was no evidence of any delusions, hallucinations, or psychotic symptoms.  He indicated that he had suicidal thoughts that came and went.  He was alert and fully oriented.  He noted some memory difficulties, but there was no evidence of memory problems on examination, as the Veteran's immediate, recent, and remote memory was intact.  The Veteran's concentration and attention were also intact, although the Veteran complained of difficulty concentrating.  Speech was normal and goal-directed.  The diagnosis was recurrent major depressive disorder, and a GAF score of 56 was assigned.

The Veteran's SSA records reflect an April 2007 finding that he was not disabled.  A primary diagnosis of disorders of the back was noted, and a secondary diagnosis of affective disorders was given.  The Veteran reported that his depression became worse after his son's murder in 2005.  He complained of poor concentration and attitude as well as selective memory.  He indicated that some days he could not get out of bed and slept 24 hours straight.  He indicated that his ability to interact with co-workers was "at best tolerable."  He noted that depression bouts resulted in lost days due to not getting out of bed and the inability to interact with others.  

In November 2007, the Veteran underwent another VA mental disorders examination.  The Veteran endorsed sleep difficulties, and stated that he did not feel like getting out of bed.  He stated that he did not care, and that he did not have the will to live very much.  He reported that he stopped working the year before, and that his last job was a security job.  He indicated that it was lower pay and that he did not like the situation as it was a lot of stress, so he quit.  The Veteran stated that he was married and that he had four children.  He indicated that he saw his older daughters, and that he had a good relationship with his family.  The examiner noted that the quality of his social relationships tends to be varied.  He reported that he attended AA meetings with two friends and that he got out occasionally.  He noted that he enjoyed driving his motorcycle and that he liked to work on trucks.  He denied any real hobbies.  He denied any violence or assaultiveness, but mentioned that he went to the hospital after a fight with some soldiers.  He denied hallucinations and indicated that he thought about suicide and had one attempt.

Mental status examination revealed the Veteran to be alert and fully oriented.  His memory was satisfactory.  He denied any visual or auditory hallucinations.  He reported sleep disturbances, as well as cold sweats.  He also endorsed nightmares.  Eye contact was good.  Mood was mildly depressed, and there was no evidence of panic attacks.  There was no obsessive or ritualistic behavior that might interfere with his activities.  The diagnosis was moderately severe major depressive disorder, and a GAF score of 55 through 60 was assigned.  The VA examiner noted occasional decrease in work efficiency with intermittent periods of inability to do occupational tasks due to depression.  

In September 2008, the Veteran underwent another VA mental disorders examination.  The Veteran reported that he was not working due to herniated disc and ongoing problems with colon surgery.  The Veteran complained of sleep disturbance, either too much or too little.  He noted that 10 to 12 days of the month were good days with his depression in remission.  The Veteran indicated that he had a few friends, and that together they rode motorcycles.  He also noted some acquaintances through AA.  The examiner noted that the Veteran's loss of time from work appeared to be due to physical affects and his physical health declining, but there was some irritation with coworkers noted.  The physician noted that "there is an agitated component to most major depressions, it could be said that a small percentage of the patient's unemployment is due to this."

Mental status examination revealed the Veteran to have good eye contact.  The Veteran was interpersonally appropriate at all times and cooperative.  The Veteran's mood was somewhat dysphoric and affect was slightly blunted.  Emotional expressivity was somewhat limited.  There was no impairment in thought process or communication noted.  There were no delusions or hallucinations reported.  The Veteran stated that he had good control over his behavior and that he was a "passive guy."  The Veteran denied suicidal and homicidal ideation.  His ability to maintain minimal personal hygiene and other basic activities of daily living appeared to be good, as the Veteran was well-groomed and neatly dressed.  The Veteran was alert and fully oriented.  Memory was intact and there was no obsessive or ritualistic behavior reported.  Speech was normal, and the Veteran denied panic attacks.  The Veteran reported ongoing depression and depressed mood, but there was no evidence of anxiety.  There was no impaired impulse control reported.  The VA examiner found that "total unemployability could not be totally attributed to this patient's long-standing problem with major depression."  The diagnosis was recurrent moderate major depressive disorder, and a GAF score of 55 was assigned.

In March 2010, the Veteran underwent another VA mental disorders examination.  The Veteran complained of symptoms, including feeling sad much of the time and feeling like crying but being unable to.  He got very little pleasure from the things that he used to enjoy.  He had thoughts of killing himself, but would not carry them out.  He lost interest in sex completely.  He reported that he slept a lot more than usual and also a lot less than usual.  He complained of irritability and increased appetite.  He reported being tired or fatigued more than usual.  He indicated that he had difficulty making decisions and concentrating.  He felt worthless and criticized himself for all of his faults.  He indicated that he saw a lot of failure in his life and felt guilty over many things that he has done.  He did not report panic, but stated that he sometimes felt like fleeing and that he did not like crowds.  He reported anxiety over medical problems.  He did not endorse any compulsive behavior.  Regarding impulse control, he stated that he occasionally spent a lot of money in order to feel better.  He denied any manic episodes, but noted that his mood went u and down.  

The Veteran reported that he was the oldest of seven children, and that he was particularly close to his brother, but also to two sisters.  He stated that he saw his brother every week and talked with his sisters regularly.  He noted that he had a few friends and that he rode motorcycles with one and golfed with another.  He reported that he had some acquaintances through his AA group but that he only socialized with one man.  The Veteran indicated that he was married for the second time, and that his relationship had its ups and downs.  He noted that he liked to go bowling with his wife, and that they enjoyed attending live musicals and sometimes dinner out.  The Veteran reported that he got along well with his children, but that he did not see them as often as he would like.  He noted that he liked to cook for them when they visited.  He indicated that he liked to read, and that most of his activities were done alone or with one other person.  In a typical day, the Veteran woke up between 10:30 a.m. and 11:00 a.m.  He then has breakfast, cleans the house, and cares for his pets.  In the afternoon, he may take a nap or read.  Sometimes he rides his motorcycle.  He then fixes dinner for himself and his wife.  He watches television and reads in the evening.  When he goes shopping, it is usually around 8:00 p.m. when the stores are less crowded.  His responsibilities at home include cooking, cleaning, and shopping.  He reported difficulty falling asleep most nights of the week.  He noted that he entertained the idea of suicide fairly often.  He viewed suicide as an option, but did not appear to have any intent or active plan.  He denied homicidal ideation.  

Mental status examination revealed the Veteran to be casually dressed with adequate grooming and hygiene.  He was able to maintain the basic activities of daily living.  He stated that he bathed four and six days out of the week, and fairly regularly, unless he stayed in bed, which he did in spurts.  He had good eye contact and interacted in a cooperative manner.  Initially, he was suspicious or wary of the examiner.  He appeared to relax as the interview progressed.  His speech was normal and he responded in a generally organized manner.  There was no evidence of hallucinations, delusions, or psychotic symptoms.  He was alert and fully oriented.  His short- and long-term memory were intact.  His ability to form concepts and abstract appeared to be within normal range.  The Veteran's social judgment was fair.  He had some insight into his difficulties, and his thought process was logical and goal-directed.  Concentration was preserved, and intelligence was within normal range.  Mood was suspicious and then dysphoric and down.  Affect was somewhat constricted.  The Veteran's score on the Beck Depression Inventory II was at the lower end of the severe range of depression.  The diagnosis was moderate recurrent major depressive disorder, and a GAF score of 55 was assigned.  The examiner found that there was occasional decrease in the Veteran's work efficiency or intermittent periods of inability to perform occupational tasks due to the Veteran's depressive disorder, though generally functioning satisfactorily.  

In May 2011, the Veteran underwent a private psychological evaluation.  The examiner noted that he had reviewed the claims file, and interviewed both the Veteran and his wife.  The Veteran was casually dressed but incredibly tense without a real smile.  His memory was great, but he seemed to have psychic pain.  On mental status examination, the psychologist found no impairment in thought process, flow, or content.  Behavior was appropriate but showed no signs of pleasure.  The Veteran presented as extremely tense.  Mood was depressed and affect mirrored mood.  Hygiene and grooming were acceptable.  The Veteran was alert and fully oriented.  His remote memory was excellent and his recent memory was good.  The Veteran reported that he slept a lot and was not interested in riding motorcycles anymore.  He indicated that he tried not to dwell on the idea of suicide and that he had trouble concentrating.  He also stated that his symptoms were the same as they were in 2002.  He reported that, during the day, he did yard work, housework, grocery shopping, and attended one or two AA meetings per week.  His wife interjected and reported that the Veteran had been out only two or three times to the store or to a meeting in the prior eight months.  She also reported that his hygiene was declining.  The Veteran stated that he could not stand to be around co-workers, and that he could not get along with his boss or co-workers.  He reported no interest in sex and no satisfaction anymore.  On psychometric testing, the Veteran scored a 27 on the Beck Depression Inventory with a score of 23 assigned for persons hospitalized with a major depressive episode.  The diagnosis was severe major depressive disorder without psychotic features, and a GAF of 35 was assigned.  The psychologist reported that the Veteran was very nearly paralyzed by depression.  The psychologist reported that the Veteran had 

very significant deficiencies in most areas such as family relations, thinking and mood due to such symptoms as suicidal ideation, near-continuous depression affecting his ability to function independently, appropriately and effectively, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting) and an inability to establish and maintain effective relationships and I believe he has been limited in these ways since 2002.

The psychologist also found that it was "at least as likely as not that that [sic] his depression is now severe that it prevents him from securing and following substantial gainful activity and has been at that level since he stopped work in 2006."

In an April 2011 statement, the Veteran's wife reported that the Veteran seemed stressed and struggled with social isolation.  She indicated that he slept a lot, as he went to sleep around midnight, got up around 11:00 a.m. and moved to the couch.  She noted that he might have one productive hour out of the day.  She reported that he had no enthusiasm, drive, or purpose, and that his depression was chronic and severe.  She stated that the Veteran's only outside activity was attending AA meetings once or twice a week.  She indicated that he had symptoms including anger, irritability, a short fuse, road rage, and anger outbursts.  She stated that he used to enjoy riding motorcycles and golfing, but that he did not do those activities anymore.  She further noted that he rarely left the house, and that he may go to the grocery store once every ten days.  She described the Veteran as sad, unhappy, and guilty.  She noted that he could not handle his last job in security.  She also reported that his judgment and thinking seemed impaired, that he was easily fatigued, that he had poor focus and concentration, and that he had suicidal thoughts.  She reported that he was always on guard and that he must sit with his back to a wall in restaurants so that he can see the door.  She noted that he did not like crowds, that he had nightmares, that he had an exaggerated startle response, and that he was moody.  She reported that he did not get along with his co-workers or supervisors at work.  She also described impaired impulse control, noting that the Veteran threw a saddle at a horse show and that he storms out of restaurants if the service is poor.

At a June 2011 hearing before the Board, the Veteran testified that he was reserved during his VA examinations because he was afraid of mental health professionals.  He stated that he thought about suicide frequently, and that he had a couple of close friends, but not a lot.  He reported that he did not ride his motorcycle as frequently anymore.  He stated that he had symptoms including irritability, anger outbursts, and social isolation.  He stated that he last worked in 2006 for a security firm, but that he left due to emotional problems dealing with people.  He indicated that he did not enjoy the things that he used to enjoy, but that he did enjoy spending time with his family.  He stated that he cooked for his daughters, visited his father monthly, and talked to his sister and brother.  He reported that he went out for a sandwich with friends once in a while and that his main friends are ones that he goes to AA with.  The Veteran's wife testified that the Veteran slept a lot, frequently past 1:00 p.m., and that he had no purpose or joy.  She noted that she hasn't seen a musical with the Veteran in 11 years and hasn't gone bike riding with the Veteran in 10 years.  She indicated that he needed prodding to take care of his personal hygiene and that he was very socially isolated.  She also stated that he only sees his daughters three times per year, and that when they visit, he won't go to the movies with them or see horses with them.  She also reported that he did not see his father that much.

Based on the evidence above, to include the May 2011 private examination, the statement of the Veteran's wife, and the testimony of the Veteran and his wife before the Board, the Board finds that the evidence supports an increased rating of 70 percent, but no more, for the Veteran's service-connected depression throughout all periods of the appeal.

The Veteran's wife reported that the Veteran underplayed his symptoms when being examined.  Indeed, the Veteran reported to the May 2011 examiner that he did not trust mental health examiners.  The May 2011 examiner found the Veteran's spouse's reports of the Veteran's symptoms to be very credible, as does the Board.  

After a thorough review of the evidence of record, the Board concludes that although not all of the symptomatology delineated under the relevant diagnostic code is demonstrated, the Veteran's symptoms more closely approximate the requirements for a 70 percent evaluation throughout the appeal period.  38 C.F.R. § 4.130, Diagnostic Code 9434; see 38 C.F.R. § 4.7 (2011).

However, an evaluation in excess of 70 percent is not for assignment in this case.  While there is evidence of possible intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, there is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Id.  Accordingly, an evaluation in excess of 70 percent is not warranted for the Veteran's depression.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's depression is not so unusual exceptional in nature as to render the rating for this disorder inadequate.  The criteria by which the Veteran's depression is evaluated specifically contemplate the level of impairment caused by a mental health disability.  Id.  As demonstrated by the evidence of record, the Veteran's depression was manifested by depression, sadness, fatigue, lack of interest, stress, mood instability, anger, difficulty finding enjoyment, flat affect, low psychomotor activity, depressed mood, confusion, nightmares, social isolation, difficulty getting along with others, anxiety, dysphoric mood, constricted affect, sleep disturbance, night sweats, social isolation, mood swings, irritability, difficulty concentrating, suicidal ideation, poor impulse control, and declining hygiene.  When comparing the symptoms for each period with the symptoms contemplated in the Rating Schedule, the Board finds that the schedular evaluation assigned herein regarding the Veteran's depression is not inadequate.  An evaluation greater than 70 percent is provided for certain manifestations of depression, but the medical evidence reflects that those findings are not present in this case.  

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of those assigned for the Veteran's service-connected depression at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see Fenderson v. West, 12 Vet. App. 119 (1999).  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected depression, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's depression has varied to such an extent that a rating greater or less than 70 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against an initial rating in excess of 70 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  A Total Rating For Compensation Purposes Based 
Upon Individual Unemployability

The Veteran contends that he is unemployable as a result of his service-connected depression.  During his June 2011 hearing before the Board, he alleged that he last worked in 2006 at a private security firm and that he left due to his emotional problems dealing with people.  He argues that he is unable to get along with co-workers and supervisors, which renders him unemployable.

A total rating for compensation purposes based upon individual unemployability is warranted when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total rating for compensation purposes based upon individual unemployability benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for a total rating for compensation purposes based upon individual unemployability; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Service connection is in effect for depression and schizophrenia.  By this decision, depression has been assigned a 70 percent disability rating.  Schizophrenia is currently evaluated as noncompensable.  As such, the Veteran meets the minimum schedular criteria for a total rating for compensation purposes based upon individual unemployability.  38 C.F.R. § 4.16(a).

During a November 2002 VA mental disorders examination, the Veteran reported that he was released from his employer in 2001 because his physical condition became too much of an impairment for him to be a productive worker.  The Veteran had a history of working in construction and his problems with colitis, back pain, and chronic leg pain made it impossible for him to continue working in construction.

In a March 2004 statement, the Veteran's former employer, F.C., Inc. reported that the Veteran worked as a painter and wall finisher from 1998 through 2001 and that he was laid off due to lack of work.  A March 2004 letter from IUPAT, another former employer, indicates that the Veteran worked from 1998 through 2002 as a painter and that he stopped working when they received a letter from him resigning from the union.

During an April 2004 VA examination, the Veteran reported that he worked over 100 jobs.  He stated that it was partially because he did not get along well with people and partly because he was a union journeyman who simply went from one job to another when the time of the job was up.  He indicated that he was working as a security guard several nights per week, and that he began working at that job in 2003.  

In an April 2007 VA mental disorders examination, the Veteran stated that he had a high school diploma and that he finished 1 1/2 years of college.  He noted that he had 12 to 14 jobs since leaving military service, and that the longest he worked at one place was when he worked at Notre Dame for 15 years.  He indicated that he spent 11 of the 15 years on the campus police force, and 4 years as an in-house carpet installer.  He noted that whenever he would get in trouble with a job, he would leave the job and avoid trouble.  He said that he could usually find some employment as he was a journeyman carpet installer.  He indicated that he was unemployed at that time.

During a November 2007 VA mental disorders examination, the Veteran indicated that he quit working the year before and that his last job was a security job.  He noted that it was lower pay and that he did not like the situation because it was a lot of stress, so he quit.  He noted that he had quite a few jobs, including one job for 15 years and another job for quite a while after that.  He indicated that he worked part-time as a carpet installer off and on for 20 years.  The Veteran reported that he hurt his back in 2001 and that he did not work until 2003 when he began working part-time.  The VA examiner concluded that there was "occasional decrease in work efficiency, especially earlier on when it was much more severe than it is at this time although he is unemployed at this time and intermittent periods of inability to do occupational tasks due to his depression and guilty feelings that keep coming back on him."

In September 2008, the Veteran underwent another VA mental disorders examination.  The Veteran reported that he was not working and that he last worked in October 2006 doing security work.  The VA examiner stated that the Veteran was not working at that time, "per patient, due to herniated disc and the ongoing problems with colon surgery that was done in 1999."  The Veteran also reported some interpersonal difficulties with other workers.  The VA examiner noted that "[u]nemployability in this patient's case appears to be a highly subjective matter."  The examiner explained that most of the reason for occupational difficulty and unemployment appeared to be more due to physical problems such as herniated disc and colon surgery.  The examiner concluded that 

To say that the unemployability would be totally due to major depressive disorder would be somewhat difficult to say.  It is possible that the patient does have interpersonal problems due to the irritability often associated with severe to moderate depression; however, the best this examiner can say is total unemployability could not be totally attributed to this patient's long-standing problems with major depression.

The examiner concluded that there was occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational tasks due to mental disorder, signs, and symptoms, but generally satisfactory functioning, routine behavior, self-care, and conversation normal.

A March 2010 VA examination reflects that the Veteran's first job after service was as a prison guard for nine months.  Then he installed carpet from 1974 to 1981.  Thereafter, he got a job at Notre Dame University as a campus security officer, and which he did for 11 years.  He then had some conflict with his boss, so he stopped working as a security officer and worked as a carpet installer at Notre Dame until 1995.  After that, he formed his own company for a year doing room additions.  Then he worked as a painter's apprentice for four years until he developed herniated discs in 2001.  He stopped working because he was unable to get a job that paid decently and because he was not getting along with some of the younger people that he had to work with.  The examiner concluded that there was occasional decrease in work efficiency or there were intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, though generally satisfactorily functioning.  The examiner noted that the Veteran's irritability was likely to negatively affect his relationships with others, particularly in a work setting.

A May 2011 private psychological evaluation concluded that it was "at least as likely as not that that [sic] [the Veteran's] depression is now severe that it prevents him from securing and following substantial gainful activity and has been at that level since he stopped work in 2006."  The psychiatrist noted that the Veteran's claims file was reviewed and discussed the evidence in the claims file in detail.  The psychiatrist explained that the Veteran was "nearly paralyzed by his depression"

Based on the above, to include the May 2011 examiner's opinion and the Veteran's and his spouse's testimony, the Board finds that the Veteran's service-connected depression has been shown to preclude employment consistent with his education and occupational experience.  Accordingly, a total rating for compensation purposes based upon individual unemployability is warranted.


ORDER

An initial evaluation of 70 percent, but no more, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

A total rating for compensation purposes based upon individual unemployability is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


